UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of October 2010 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheet Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income Unaudited Interim Consolidated Statements of Retained Earnings and Contributed Surplus Unaudited Interim Consolidated Statements of Cash Flows On October 12, 2010, EXFO Inc., a Canadian corporation, reported its results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2010. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2010. This press release and information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2010 are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 13 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name:Benoit Ringuette Title:General Counsel and Corporate Secretary Date: October 13, 2010 Page 2 of 13 Table of Contents EXFO Reports Record Sales, Bookings and Strong Earnings for Fiscal 2010 § Annual sales* increase 32.0% to record US$228.1 million § Gross margin* improves for eighth consecutive year to reach 62.4% § EBITDA increases 88.8% year-over-year to US$27.3 million § NetHawk acquisition expands presence in wireless testing and service assurance *Includes results from Life Sciences and Industrial Division (“discontinued operations”). QUEBEC CITY, CANADA, October 12, 2010—EXFO Inc. (NASDAQ: EXFO, TSX: EXF) reported today record sales and bookings as well as strong earnings for its 25th fiscal year ended August 31, 2010. Annual sales, including revenue from the recently divested Life Sciences and Industrial Division (referred to as “discontinued operations” in financial statements), increased 32.0% to US$228.1 million in fiscal 2010 from US$172.9 million in 2009. Annual Telecom (referred to as “continuing operations” in financial statements) sales increased 32.4% to US$202.8 million in fiscal 2010 from US$153.1 million in 2009. NetHawk Oyj contributed US$14.5 million in sales during five and a half months with EXFO in fiscal 2010. Excluding NetHawk’s revenue contribution, total sales* increased 23.6% year-over-year. In the fourth quarter of fiscal 2010, total sales* amounted to US$65.2 million compared to US$63.2 million in the third quarter of 2010 and US$36.5 million in the fourth quarter of 2009. Telecom sales totaled US$58.6 million in the fourth quarter of fiscal 2010 compared to US$55.9 million in the previous quarter and US$31.5million in the fourth quarter of 2009. Overall for fiscal 2010, net bookings* increased 30.7% to US$235.9million from US$180.5 million in 2009 for an annual book-to-bill ratio of 1.03. In the fourth quarter of 2010, net bookings* totaled US$62.3 million for a book-to-bill ratio of 0.96 compared to US$63.6 million in the third quarter of 2010 and US$40.7 million in the fourth quarter of 2009. Gross margin* improved for an eighth consecutive year to reach 62.4% of sales in fiscal 2010. Telecom gross margin attained 63.6% in fiscal 2010. In the fourth quarter of 2010, gross margin* amounted to 63.5% of sales compared to 62.3% in the third quarter of 2010 and 60.0% in the fourth quarter of 2009. Telecom gross margin reached 64.8% in the fourth quarter of 2010 compared to 63.5% in the previous quarter and 61.3% in the fourth quarter of 2009. In fiscal 2010, GAAP net earningstotaled US$6.6 million, or US$0.11 per diluted share, including US$7.8 million in amortization of intangible assets and US$1.8 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$1.3 million. In fiscal 2009, GAAP net loss totaled US$16.6 million, or US$0.27 per share, including US$21.7 million for impairment of goodwill, US$5.1 million in amortization of intangible assets, US$1.4million in stock-based compensation costs and US$1.2 million in restructuring charges. These items were partially offset by US$1.9 million for the recognition of previously unrecognized R&D tax credits and US$0.9 million for the net recovery of income taxes. These items resulted in an income tax recovery of US$2.6 million. In the fourth quarter of 2010, GAAP net earnings amounted to US$5.0 million, or US$0.08 per diluted share, including US$2.5million in amortization of intangible assets and US$0.5 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.2 million. In the third quarter of fiscal 2010, GAAP net earnings totaled US$0.2 million, or US$0.00 per diluted share, including US$2.4 million in amortization of intangible assets and US$0.4 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.2 million. Page 3 of 13 Table of Contents In the fourth quarter of 2009, GAAP net loss amounted to US$1.2 million, or US$0.02 per share, including US$1.2million in restructuring charges, US$1.1million in amortization of intangible assets, and US$0.4 million in stock-based compensation costs. These items were offset by US$1.9 million for the recognition of previously unrecognized R&D tax credits and US$0.9 million for the net recovery of income taxes. These items resulted in an income tax expense of US$0.1 million. “EXFO’s 25th year anniversary provides me with a great deal of satisfaction since we now stand among the top global players in our field, we delivered robust growth across all our businesses and geographies, we improved our gross margin for an eighth consecutive year, and we generated strong increases in earnings and EBITDA,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “With the acquisition of NetHawk, EXFO has become a major force in the wireless industry, while the recent divestiture of the Life Sciences and Industrial Division allows us to focus exclusively on the telecom space. It’s a sector in which we posted a five-year sales CAGR of 20.4% despite the recent economic recession —– compared to an industry average of about 5%. We’re also definitely on track to achieve our three-year corporate performance objectives and even raised each one of them during the past year thanks to our strategic positioning.” “Looking back on 25 years, I cannot thank enough all team members, customers and partners for having made EXFO the highly progressive organization it has become today. I look forward to working with all of them to take EXFO to the next level.” Selected Financial Information (unaudited) (In thousands of US dollars) Q4 2010 Q3 2010 Q4 2009 FY 2010 FY 2009 Sales: Continuing operations (formerly the Telecom Division $ Discontinued operations (formerly the Life Sciences & Industrial Division Total $ Gross margin: Continuing operations $ % Discontinued operations $ % Total $ % Other selected information: GAAP net earnings (loss) $ $ $ ) $ $ ) Recognition of previously unrecognized R&D tax credits $
